                20-08671-rdd             Doc 1-1           Filed 02/01/20        Entered 02/01/20 19:15:42                Exhibit A      Pg
Defendant:                   The McClatchy Company D/B/A The1Charlotte
                                                              of 1     Observer
Bankruptcy Case              Sears Holding Corporation, et al.
Preference Period:           Jul 17, 2018 - Oct 15, 2018
                                                             Transfers During Preference Period

                                   Debtor(s) Incurring
    Debtor Transferror(s)          Antecendent Debt           Check Number     Check Amount    Clear Date   Invoice Number    Invoice Date    Invoice Amount
 Kmart Holding Corporation     Kmart Holding Corporation       780998282           $6,090.13    8/28/18       518136439         6/1/18             $6,090.13
 Kmart Holding Corporation     Kmart Holding Corporation       781009912           $7,993.25    9/19/18       618136439         7/2/18             $6,226.37
 Kmart Holding Corporation     Kmart Holding Corporation       781009912           $7,993.25    9/19/18       718136439         7/2/18             $1,250.11
 Kmart Holding Corporation     Kmart Holding Corporation       781009912           $7,993.25    9/19/18       618136439         7/2/18              $516.77

          Totals:      2 transfer(s), $14,083.38




The McClatchy Company D/B/A The Charlotte Observer
Bankruptcy Case: Sears Holding Corporation, et al.
January 31, 2020                                                             Exhibit A                                                                P. 1
